DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
A preliminary amendment to the claims has not been filed. Accordingly, Claims 1-5 filed on 07/07/2020 are currently pending and are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent number EP0038052A1 (EP’052, cited in IDS 01/20/2021).
Regarding Claims 1 and 5, EP’052 teaches a process for producing RCH=CHCH2CH2(CH2)nBr, wherein R  is an alkyl group having from 1 to 8 carbon and n is a positive integer from 1 to 10, the process comprising cross coupling reaction of a Grignard reagent of a cis-alken-3-yl chloride of the formula RCH=CHCH2CH2Cl with an α,ω-dibromoalkane of the formula Br(CH2)nBr. The instantly claimed 11-halo-3-undecene is taught in the Markush group of EP’052, i.e. when R is an alkyl group having 2 carbons and n is 5.
The difference between the claimed invention and EP’052 is that EP’052 teaches a genus of the haloalkene whereas the claimed invention is drawn to the specie of the i.e. by -CH2- groups. Hence these compound species have sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties (see MPEP § 2144.09). As such, varying the -CH2- group numbers in the starting material formulas of EP’052 to the starting materials of the instant claims, a skilled artisan would have a reasonable expectation in obtaining 11-halo-3-undecene.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to prepare 11-halo-3-undecene compound by subjecting 3-hexeneyl compound of formula CH3CH2CH=CH(CH2)2M2 to a coupling reaction with 1-halo-5-halopentane of formula X3(CH2)5X4 in view of the teachings of EP’052.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Patent number EP0038052A1 (EP’052, cited in IDS 01/20/2021) as applied to claim 1 above, and further in view of Patent application publication number US2021/0130270A1 (US’270, effectively filed on Jul. 16, 2018).
	The teachings of EP’052 have been set forth above.
	Regarding Claim 2, while EP’052 teaches the process of preparing 11-halo-3-undecene, the reference fails to teach the process for preparing a nucleophilic reagent 8-undecenyl compound of formula CH3CH2CH=CH(CH2)7M1 in which M1 is Li or MgZ1 1 is a halogen atom or an 8-undecenyl group from 11-halo-3-undecene. This deficiency is cured by US’270.
	US’270 teaches the following reaction (see Scheme 6 in paragraph [0189]):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	The above starting compound and product differ from the claimed compounds by a -CH2-group. However as indicated above, MPEP § 2144.09 states that compounds that differ regularly by the successive addition of the same chemical group, e.g., by -CH2- groups, are homologs and that there is a presumed expectation that such compounds possess similar properties. In this instance, subjecting 11-halo-3-undecene, which is set forth in the Markush group of EP’052, to the reaction process of US’270, a skilled artisan would have a reasonable expectation of success in arriving at the process of instant claim 2 to obtain 8-undecenyl compound.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain 8-undecenyl compound by the process comprising obtaining 11-halo-3-undecene followed by converting 11-halo-3-undecene to 8-undecenyl compound in view of the combination of EP’052 and US’270.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Patent number EP0038052A1 (EP’052, cited in IDS 01/20/2021) and Patent application publication number US20210130270A1 (US’270, effectively filed on Jul. 16, 2018)  as applied to claims 1-2 above, and further in view of Crombie (Crombie, L. “Amides of vegetable origin. II. Stereoisomeric N-isobutyl-1,5-nonadiene-1-carboxamides and the structure of pellitorine” Journal of the Chemical Society, 4338-46; 1952) and Sasaerila (Sasaerila, Y. et al. “Sex pheromone components of nettle caterpillar, Setora nitens” Journal of Chemical Ecology, Vol. 26, No. 8, 2000, 1983-1990).
The teachings of EP’052 and US’270 have been set forth above. 
Regarding Claim 3, while the combination of EP’052 and US’270 teach preparing 8-undecenyl compound, the references fail to teach or suggest a process for preparing 9-dodecenal, the process comprising subjecting 8-undecenyl compound to a nucleophilic substitution reaction with an orthoformic ester compound to obtain 1,1-dialoxy-9-dodecene followed by hydrolysis reaction to obtain 9-dodecenal. This deficiency is cured by Crombie and Sasaerila.
Crombie teaches the following reaction (trans- isomer used for representation) on page 4344-4345, wherein the reaction comprises treating a Grignard reagent formed from cis/trans-hept-3-enyl bromide and magnesium with ethyl orthoformate under reflux temperature to form the acetal followed by hydrolysis with HCl and sulfuric acid to obtain the aldehyde product:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The above starting material and product differ from the claimed compounds by the successive addition of the same chemical group, e.g., by -CH2- groups, and as set forth above, these compounds are homologs and that there is a presumed expectation that such compounds possess similar properties. In this instance, subjecting 8-undecenyl compound taught by the combination of EP’052 and US’270 to the reaction process of Crombie, a skilled artisan would have a reasonable expectation of success in arriving at the process of instant claim 3 to obtain 9-dodecenal.
Furthermore, Sasaerila teaches that 9-dodecenal can be used as biological insecticide. Hence, a skilled artisan would have been motivated to use the methods of the combination of EP’052, US’270 and Crombie with a reasonable expectation of success in obtaining the biological insecticide 9-dodecenal.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain 9-dodecenal by first obtaining 8-undecenyl compound followed by converting 8-undecenyl compound to 9-dodecenal in view of the combination of EP’052, US’270, Crombie and Sasaerila.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Patent application publication number US2021/0130270A1 (US’270, effectively filed on Jul. 16, 2018), Patent number EP0038052A1 (EP’052, cited in IDS 01/20/2021), Crombie (Crombie, L. “Amides of vegetable origin. II. Stereoisomeric N-isobutyl-1,5-nonadiene-1-carboxamides and the structure of pellitorine” Journal of the Chemical Society, 4338-46; 1952) and Sasaerila (Sasaerila, Y. et al. “Sex pheromone components of nettle caterpillar, Setora nitens” Journal of Chemical Ecology, Vol. 26, No. 8, 2000, 1983-1990).
	Regarding Claim 4, US’270 teaches the following reaction (see Scheme 6 in paragraph [0189]):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The difference between the claimed invention and US’270 is that the starting compound and product of US’270 differ from the claimed compounds by a -CH2-group. However, MPEP § 2144.09 states that compounds that differ regularly by the successive addition of the same chemical group, e.g., by -CH2- groups, are homologs and that there is a presumed expectation that such compounds possess similar properties. Even though US’270 fails to teach the use of the claimed 11-halo-3-undecene as a starting compound, EP’052 teaches the general formula RCH=CHCH2CH2(CH2)nBr, wherein R  is an alkyl group having from 1 to 8 carbon and n i.e. when R is an alkyl group having 2 carbons and n is 5. Accordingly, subjecting the 11-halo-3-undecene defined in the formula of EP’052 to the reaction process of US’270, a skilled artisan would have a reasonable expectation of success in arriving at the process of instant claim 4 to obtain 8-undecenyl compound.

	US’270 further fails to teach the process for preparing 9-dodecenal by subjecting 8-undecenyl compound to a nucleophilic substitution reaction with an orthoformic ester compound to obtain 1,1-dialoxy-9-dodecene followed by hydrolysis reaction to obtain 9-dodecenal. 
These deficiencies are cured by Crombie and Sasaerila
	Crombie teaches the following reaction (trans- isomer used for representation) on page 4344-4345, wherein the reaction comprises treating a Grignard reagent (formed from cis/trans-hept-3-enyl bromide and magnesium) with ethyl orthoformate under reflux temperature to form the acetal followed by hydrolysis with HCl and sulfuric acid to obtain the aldehyde product:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

2- groups, and as set forth above, these compounds are homologs and that there is a presumed expectation that such compounds possess similar properties. In this instance, subjecting 8-undecenyl compound taught by the combination of US’270 and EP’052 to the reaction process of Crombie, a skilled artisan would have a reasonable expectation of success in arriving at the process of instant claim 4 to obtain 9-dodecenal.
Furthermore, Sasaerila teaches that 9-dodecenal can be used as biological insecticide. Thus, a skilled artisan would have been motivated to use the methods of the combination of US’270, EP’052 and Crombie with a reasonable expectation of success in obtaining the biological insecticide 9-dodecenal.

	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain 9-dodecenal by subjecting 3-hexeneyl compound of formula CH3CH2CH=CH(CH2)2M2 to a coupling reaction with 1-halo-5-halopentane of formula X3(CH2)5X4 to obtain 11-halo-3-undecene, converting 11-halo-3-undecene to 8-undecenyl compound followed by converting 8-undecenyl compound to 9-dodecenal in view of the combination of US’270, EP’052, Crombie and Sasaerila.

Conclusion
	Claims 1-5 are rejected and no claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622